         Case 1:20-cv-02807-DLC Document 92 Filed 04/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   Case No. 1:20-cv-2807-DLC
 IN RE BIBOX GROUP HOLDINGS
 LIMITED SECURITIES LITIGATION                     Honorable Denise L. Cote

                                                   ORAL ARGUMENT REQUESTED



    NOTICE OF MOTION FOR RECONSIDERATION OF THE COURT’S ORDER
          DISMISSING THE AMENDED CLASS ACTION COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, Plaintiff

Alexander Clifford, by and through his undersigned counsel, will move this Court, before the

Honorable Denise L. Cote, United States District Judge at the United States Courthouse, 500 Pearl

Street, New York, New York 10007-1312, for an order pursuant to Rule 59 of the Federal Rules

of Civil Procedure and pursuant to Local Civil Rule 6.3 seeking reconsideration of the order (ECF

No. 90) dismissing the Amended Class Action Complaint and such other and further relief as this

Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.3 and Local

Civil Rule 6.1(b), any opposing affidavits and answering memoranda shall be served on the

undersigned counsel by May 12, 2021.
         Case 1:20-cv-02807-DLC Document 92 Filed 04/28/21 Page 2 of 2




Dated:   April 28, 2021                    Respectfully submitted,
         New York, NY


/s/ Kyle W. Roche                          /s/ Jordan A. Goldstein
Kyle W. Roche                              Philippe Z. Selendy
Edward Normand                             Jordan A. Goldstein
Velvel (Devin) Freedman                    Michelle Foxman
  (pro hac vice)                           SELENDY & GAY PLLC
Alex Potter                                1290 Sixth Avenue, 17th Floor
ROCHE FREEDMAN LLP                         New York, NY 10104
99 Park Avenue, 19th Floor                 Tel: (212) 390-9000
New York, NY 10016                         pselendy@selendygay.com
Tel: (646) 350-0527                        jgoldstein@selendygay.com
kyle@rcfllp.com                            mfoxman@selendygay.com
tnormand@rcfllp.com
vel@rcfllp.com                             Co-Lead Counsel and Attorneys for
apotter@rcfllp.com                         Plaintiff and the Proposed Class




                                       2
